www.uspto.gov

Faegre Drinker Biddle & Reath LLP
2200 WELLS FARGO CENTER
90 SOUTH SEVENTH STREET
MINNEAPOLIS, MN 55402-3901

In re Application of: Jean Bobgan
Serial No.: 16846625         
Filed: April 13, 2020
Docket: 432469.005972
Title: IMD HAVING ANTI-MIGRATION AND DEVICE EXTRACTION FEATURES
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision on the petition filed on February 21, 2022 seeking withdrawal of the specification objections from the December 21, 2021 Office action.  The petition is being considered pursuant to 37 CFR 1.181 and no fee is required. 
 
The petition is granted. 
 
In finding petitioner’s arguments persuasive, and after discussion with the Examiner, the requested relief is granted.  The objections to the specification mailed on December 21, 2021 are hereby withdrawn.   
 
This application has outstanding rejections on record, and the final Office action dated December 21, 2021 remains pending.  The application is being forwarded to the Supervisory Patent Examiner of Art Unit 3792 awaiting Applicant’s response to the outstanding final Office action of December 21, 2021.   
 
Any inquiry regarding this decision should be directed to Katrina Stransky, Quality Assurance Specialist, at (571) 270-3843. 
                                                                                                                                                                      
 
PETITION GRANTED. 


 /JONATHAN C TEIXEIRA MOFFAT/ Group Director TC 3700